Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Pub. No. 2017/0308316 A1 hereinafter “Yamamoto”) in view of Kang et al. (US Patent No. 9,021,192 B1 hereinafter “Kang”), and further in view of Cheung et al. (US Patent No. 10,860,513 B1 hereinafter “Cheung”).
Referring to claim 9, Yamamoto discloses a method comprising: 
storing a plurality of pages of pointers (Yamamoto – Figs. 6, 10 & par. [0158] disclose logical volume information 2000 within a shared memory 220. The logical volume information 2000 stores real page pointers 2004.); 
selecting (ii) a page from the plurality of pages based on the selected information, and (iii) a pointer from the selected page based on the selected information (Yamamoto – Figs. 12, 13 & par. [0158] disclose Step 6012: The write request acceptor 4100 selects an appropriate piece of the storage group information 2300, selects one piece of real page information 2100 from the available page management pointer 2200, and allocates the selected page to the virtual page. If the write target virtual page number here is n, the write request acceptor 4100 registers the pointer to the real page information 2100 on the secured real page, in the (n+1)-th real page pointer 2004 from the beginning, among the real page pointers 2004 in the logical volume information 2000 on the write target logical volume.); and 
executing, by a processing device, a first command (Yamamoto – Fig. 20 & par. [0165] disclose a processing flow of the write-after-process executor 4200. The write-after-process executor 4200 is a process appropriately executed by the processor 260.) based on the selected pointer (Yamamoto – Figs. 12, 13 & par. [0158] disclose Step 6012: The write request acceptor 4100 selects an appropriate piece of the storage group information 2300, selects one piece of real page information 2100 from the available page management pointer 2200, and allocates the selected page to the virtual page. If the write target virtual page number here is n, the write request acceptor 4100 registers the pointer to the real page information 2100 on the secured real page, in the (n+1)-th real page pointer 2004 from the beginning, among the real page pointers 2004 in the logical volume information 2000 on the write target logical volume.).
Yamamoto fails to explicitly disclose storing a table of commands; storing, at a plurality of registers, information about a plurality of target devices; selecting (i) information from a register of the plurality of registers based on a request received from a target device of the plurality of target devices; and executing, by a processing device, a first command from the table of commands based on the selected pointer.
Kang discloses storing a table of commands (Kang – Fig. 6 shows a Request List 603.); and executing, by a processing device, a first command from the table of commands based on the selected pointer (Kang – col. 4, lines 49-53 discloses the media access request manager 203 passes the media access request pointer to a media access request executor 206. The media access request executor 206 may be in communication with a media controller 207 to execute commands on memory arrays 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kang’s teachings with Yamamoto’s teachings for the benefit of the media access request manager ensures coherency with the mapping and invalid page tables, thereby preventing downstream request execution conflicts. (Kang – col. 7, lines 35-37).
Yamamoto and Kang fail to explicitly disclose storing, at a plurality of registers, information about a plurality of target devices; and selecting (i) information from a register of the plurality of registers based on a request received from a target device of the plurality of target devices.
Cheung discloses storing, at a plurality of registers, information about a plurality of target devices (Cheung – Fig.4 shows Registers 406 storing I2C Slaves Address.); and selecting (i) information from a register of the plurality of registers based on a request received from a target device of the plurality of target devices (Cheung – col. 5, lines 27-36 discloses identifying an I2C slave address based on an interrupt sent by the I2C slave device and received by an I3C Hub that issues an in-band interrupt (IBI) to the I3C Master.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Cheung’s teachings with Yamamoto and Kang’s teachings for the benefit of a hub enabled by the present disclosure, the advantages of the I3C standard may be fully realized in the I3C domain, while 100% backward compatibility with I2C devices may simultaneously be supported in the I2C domain (Cheung – col. 3, lines 38-42).

Referring to claim 10, Yamamoto, Kang and Cheung discloses the method of Claim 9, wherein the request comprises an I3C in-band interrupt (Cheung – col. 5, lines 27-36 discloses the I3C Hub issues an in-band interrupt (IBI) to the I3C Master.).

Referring to claim 13, Yamamoto, Kang and Cheung discloses the method of Claim 9, further comprising executing, by the processing device, the command (Yamamoto – Fig. 20 & par. [0165] disclose a processing flow of the write-after-process executor 4200. The write-after-process executor 4200 is a process appropriately executed by the processor 260.) by reading data from the target device of the plurality of target devices (Yamamoto – Fig. 20 & par. [0168] disclose To generate the redundant data, the write-after-process executor 4200 is required to read data from the storage device(s) 160 in the storage group 2101 in some cases.).

Referring to claim 16, Yamamoto, Kang and Cheung discloses the method of Claim 9, further comprising communicating, by the processing device, information received by executing the command to a hardware processor (Yamamoto – par. [0146] disclose the write request acceptor 4100 (processor 260) receives the write request and write data from the server 110.).

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kang and Cheung, and further in view of Akashi et al. (US Patent No. 6,591,325 B1 hereinafter “Akashi”).
Referring to claim 14, Yamamoto, Kang and Cheung discloses the method of Claim 9, however, fail to explicitly disclose wherein at least two pointers from the selected page point to a same command in the table of commands.
	Akashi discloses at least two pointers from the selected page point to a same command in the table of commands (Akashi – col. 2, lines 56-58 discloses the request side pointer and the response side pointer point to the same request transaction.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Akashi’s teachings with Yamamoto and Kang and Cheung’s teachings for the benefit of providing a method and apparatus that allow a responding system module to issue response transactions in an order different from the request transaction reception order without transferring transaction IDs between the requesting system module and the responding system module (Akashi – col. 2, lines 25-30).

Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Ngu (US Patent No. 10,324,651 B2 hereinafter “Ngu”) discloses a method receiving a transmission command from a host system, wherein the transmission command includes a starting logical block address, a number of logical blocks, a first physical region page pointer, and a second physical region page pointer, wherein the transmission command is configured to transmit target data between at least one target logical block of a rewritable non-volatile memory module and at least one target memory page of a host memory; buffering a plurality of entries of at least one physical region page pointer list corresponding to the transmission command if the second physical region page pointer is a first list starting address of a first physical region page pointer list corresponding to the transmission command; and transmitting corresponding data according to the buffered entries.
		
Allowable Subject Matter
7.	Claims 1-8 and 17-20 allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a device comprising:… a multiplexer/demultiplexer circuit configured to select (i) information from a register of the plurality of registers based on a request received from a target device of the plurality of target devices, (ii) a page from the plurality of pages based on the selected information, and (iii) a pointer from the selected page based on the selected information”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the host controller comprising:… a multiplexer/demultiplexer circuit configured to select (i) information from a register of the plurality of registers based on a request received from a target device of the plurality of target devices, (ii) a page from the plurality of pages based on the selected information, and (iii) a pointer from the selected page based on the selected information”, in combination with other recited limitations in independent claim 17.
Dependent claims 2-8 and 18-20 are allowable based on their dependencies of independent claims 1 and 17.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the pointers in the selected page point to commands in the table of commands other than the second command”, in combination with other recited limitations in dependent claim 11.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “disregarding, by the processing device, a second request received from a target device of the plurality of target devices based on information stored in a register of the plurality of registers selected based on the second request”, in combination with other recited limitations in dependent claim 12.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a data byte of the target device is selected based on an address of the target device in the request; a page identifier from the register of the plurality of registers is selected based on the address of the target device in the request; and the page of the plurality of pages is selected based on the page identifier, wherein the selected data byte identifies the pointer from the selected page”, in combination with other recited limitations in dependent claim 15.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181